Title: To John Adams from Josiah Quincy, 25 October 1775
From: Quincy, Josiah
To: Adams, John


     
      
       Octr: 25th: 1775
      
      Dear Sir
     
     I have now before me your obliging Letter of the 6th: Instant. It came to hand with another for your good Lady, which was imediately forwarded to her by Mr. Thaxter who was here when I received it. At the same Time, I received a Card from our Friend Doctr: Franklin, assuring me a friendly visit before he returns to Philadelphia. If he can spare Time to take a View of the Harbor I hope to convince him of the Practicability of stoping up the Narrows, and forcing our Enemies to ask our Leave to return home. If you can procure, and send me a Model, or at least a perfect Draft of the Machine you mention for obstructing the Passage of Vessels up the River Delaware, with explicit Directions how to sink, and secure them from being weighed or destroyed by the Enemies Ships, it would greatly facilitate the same valuable Purposes here, not only in the Narrows, but also in the Lighthouse Channel, which in the narrowest Part is not much if anything above half a Mile wide. Could the Depth of Water be reduced there, so as to prevent Line of battle Ships from entering the Harbor, we might, for the future, bid Defiance to our Enemies. But, you shall hear more from me, after I have conversed fully with Doctr. Franklin upon the Subject, which is, to me, of much more Importance, than I had any Conception of ’till I read what you have wrote upon it; and especially, since the cannonading our maritime Towns, and the Destruction of Falmouth demonstrates, the malicious Purpose of our Enemies to execute, their unrelenting Vengeance by every Means in their Power. Good God! what savage Barbarity! Let us no longer call our Selves Englishmen but free born Americans. Let us unitedly exert every Faculty to confound the Devices, and frustrate the hostile Attempts of our Enemies! We must, or Vassalage, if not an ignominious Bondage will, inevitably be the Consequence.
     But, alass! what can our Strength avail us, when such vile Apostates as Hutchinson, Church, and others of the same stamp stand ready, for filthy Lucre, to betray our Councels, expose our Weakness, and advise our Enemies what Measures will most effectually secure the Conquest of Us. Pray tell me, what Punishment is due to such Perfidy as Church has been guilty of? There are others I shrewdly suspect, but, dare not name, least I should be mistaken; for your Profession has taught me, that, “It is better ten guilty should escape, than one innocent Person suffer.” But this humane Maxim shan’t divert me from watching; with the Eyes of Argos, if I had them.
     How long must the Courts of Justice remain unopened, and the Law of the Land unexecuted? Shall Criminals escape the Halter? Shall Debtors defraud and starve their Creditors, and every Species of Dishonesty be countenanced and encouraged by a Delay of Justice, which is virtually a Denial of it? I know it is said, that, “inter arma silent Leges.” But will not our Enemies take the Advantage of our deplorable Circumstances, and say, Now, you see, by sad Experience, the dreadful Effects of your Zeal to get rid of the Riens of Government! Is not the Man of Substance reduced to a Level with those who have none? Have not the dishonest many, in every Respect, but that of being honest, the Advantage of the honest few? Does not the Price of every thing depend upon Quantity and Demand? If the continental Congress had opened, a Mine of Silver, and another of Gold, and coined as much Money as they have struck off paper Dollars; would not every Man of Property suffered enough, by such a sudden Plenty of Money, compared with every thing of which it is the Measure? What then, but inevitable Ruin, must be the Consequence of such a Flood of Paper Credit, without any Fund established to secure it from depreciating, especially in this Colony, where it is considered as a lawfull Tender in all Payments; so, that, if you have lent a Man a 1000 Dollars, and should be so unpolite as to ask him for the Interest of it, he will borrow of a rich paper Proprietor a 1000 fictitious Dollars and discharge his Debt: Should you refuse to receive them, because they were not the same you lent, you will be exposed to publick Resentment perhaps Ignominy. But what operates still more injuriously to the N. E. Colonies, especially this, is, that, it is the Seat of War; and of Course the greatest Part of the Paper Credit, both continental and colonial, will circulate here; we must therefore, be subjected, not only to the Calamities and Horrors of a civil War, but to all the Loss resulting from a flood of depreciating Paper Bills, for which we have exchanged our Property, as if they were so many Dollars.
     But suppose, what is not yet Fact, that you have repelled your Enemies, and secured your darling Liberty: What is become of your Property? Your maritime Towns are destroyed! Your Trade and Navigation are annihilated, and those concerned in it reduced, to Want and Beggary! The Value of your Lands, as you have no Vent for the surplus of your Produce, reduced to half its Value! Your Brethren in the southern Colonies have lent you their Credit; but what does it amount to? A Quantity of Dollars, stamp’d upon Paper by Order of the continental Congress, without any Security to the Possessor, for the Value, or Redemption of them in any reasonable Time? Had a continental Fund been established, and all the Money wanted been borrowed upon the Credit of it, @ :3:4: or 5 per Ct. Interest, redeemable at a certain Period, the Bills could not have depreciated; though all things might, and would have rose, in Proportion to the Quantity and Demand of each. But, under present Circumstances, we shall, from the necessary Consequence of them, soon be able to verifie the late Bishop of Cloyne’s Doctrine of Ideas for we shall have the Idea of Money Nomen et preterea Nihil.
     Suppose, an artfull insidious Parracide under the Mark of Friendship, to declaim pathetically upon the Topicks above hinted at, before a suffering Auditory: Is there no Danger of his making many Proselites? If there is, since it’s foreseen, let us endeavour to prevent the Poison from entering the Body politick, where, I fear it would soon spread and prevail, so as not to be easily eradicated, by any Antidotes in our Power.
     Mrs: Q. Mrs: L. Miss: Betsy and Nancy desire their affectionate Regards may be joined with those of, Your Faithfull Friend &ca:
    